                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                             Plaintiff,          )
                                                 )
                     v.                          )            No. 16-4079-01-CR-C-SRB
                                                 )
SHAWN TURNER,                                    )
                                                 )
                             Defendant.          )


                            REPORT AND RECOMMENDATION
                             CONCERNING PLEA OF GUILTY

       The defendant, by consent, appeared before the undersigned on July 2, 2019 and pursuant
to Rule 11 of the Federal Rules of Criminal Procedure, Local Rule 72(c)(1)(j), and 28 U.S.C.
§ 636, has entered a plea of guilty to Count 1 of the indictment. After cautioning and examining
Defendant, under oath, in accordance with the requirements of Rule 11, it was determined that
the guilty plea was knowledgeable and voluntary, and that the offense to which Defendant has
plead guilty is supported by a factual basis for each of the essential elements of the offense.
       IT IS, THEREFORE, RECOMMENDED that the plea of guilty be accepted and that the
defendant be adjudged guilty and have sentence imposed accordingly.
       Failure to file written objections to this Report and Recommendation within fourteen (14)
days from the date of its filing will bar an aggrieved party from attacking such Report and
Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).



                                               Willie J. Epps, Jr.
                                              Willie J. Epps, Jr.
                                              United States Magistrate Judge

July 2, 2019
Jefferson City, Missouri
